DENY; and Opinion Filed February 8, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00046-CV

       IN RE MARK SCHWARZ, NEWCASTLE CAPITAL MANAGEMENT, L.P.,
                    NEWCASTLE CAPITAL GROUP L.L.C.,
                  AND GEOWORKS CORPORATION, Relators

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-00144-M

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Brown
       In this original proceeding, relators seek a writ of mandamus directing the trial court to

vacate a September 25, 2018 order that vacated the associate judge’s protective order as to three

recorded conversations relators maintain are privileged and contain trade secrets. To be entitled

to mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relators have

not shown they are entitled to the relief requested. Accordingly, we deny relators’ petition for writ
of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court

determines relator is not entitled to the relief sought).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



190046F.P05




                                                  –2–